      Case 7:20-cv-00144 Document 1 Filed on 06/04/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-144
                                       §
 0.307 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN HIDALGO                    §
 COUNTY, STATE OF TEXAS; AND           §
 BRIAN MCGEE SHIVERS, ET AL.,          §
                                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

       1.       This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

       2.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1358.

       3.       The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

       4.       The public purpose for which said interest in property is taken is set forth in

Schedule “B.”


                                              Page 1 of 2
                                         Fee DT Complaint
      Case 7:20-cv-00144 Document 1 Filed on 06/04/20 in TXSD Page 2 of 2



       5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ N. Joseph Unruh________
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 1571957
                                                      Texas Bar No. 24075198
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Neil.Unruh@usdoj.gov
                                             Page 2 of 2
                                        Fee DT Complaint
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 1 of 24




  SCHEDULE
     A
 Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 2 of 24



                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 3 of 24




  SCHEDULE
      B
 Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 4 of 24



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 5 of 24




  SCHEDULE
     C
 Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 6 of 24



                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-MCS-2224
Owner: Brian McGee Shivers et al.
Acres: 0.157

BEING a 0.157 acre tract (6,841 square feet) parcel of land, more or less, being out of a
part of Lots 6 and 7 of the unrecorded Riverside Subdivision A, recorded in Document No.
1924-1770087, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to John
H. Shary, said 0.157 acre (6,841 square feet) parcel of land being more particularly
described as follows;

BEGINNING at a found 5/8” rebar, designated “RGV-MCS-2209-2=RGV-MCS-2209-1-
3=RGV-MCS-2224-1” having a coordinate value of N = 16583695.029, E = 1039758.713,
for the southwest corner of the herein described proposed acquisition tract, said point being
the southwest corner of said John H. Shary tract and the southeast corner of a part of said
Lot 6, recorded in Document No. 2015-2660671, Official Records of Hidalgo County
(O.R.H.C.), Texas, conveyed to Klub Nautique, LLC, the northwest corner of a levee
easement (736-H), recorded in Document No. 1942-19357, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to the United States of America and the southwest
corner of a levee easement (737-H), recorded in Document No. 1945-6187, Official
Records of Hidalgo County (O.R.H.C.), Texas, conveyed to the United States of America,
said point also being on the north line of a part of Lots 4 and 5 of the unrecorded Riverside
Subdivision A, recorded in Document No. 2014-2569340, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to Klub Nautique, LLC, said point also being N
25°52’24” W, a distance of 6630.74 feet from United States Corps of Engineers Control
Point No. H122;

THENCE: N 14°35’23” W, along the west line of said John H. Shary tract, the east line
of said Klub Nautique, LLC Lot 6 tract and the west line of said levee easement (737-H)
tract, a distance of 126.54 feet to a found 6” iron pipe filled with concrete designated
“RGV-MCS-2203-6=RGV-MCS-2209-1= RGV-MCS-2224-2”, said point being on the
north line of said Klub Nautique, LLC Lot 6 tract and the south line of a part of Lot 7 of
said unrecorded Riverside Subdivision A, recorded in Document No. 2985143, Official
Records of Hidalgo County (O.R.H.C.), Texas, conveyed to Series 2-River Property, a
Series of Beneficium Series, LLC;
 Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 7 of 24



                               SCHEDULE C (continued)

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-MCS-2224
Owner: Brian McGee Shivers et al.


THENCE: N 14°14’27” W, along the west line of said John H. Shary tract, the east line
of said Series 2-River Property tract and the west line of said levee easement (737-H) tract,
a distance of 124.12 feet to a found 1/2” rebar with cap, designated “RGV-MCS-2203-5=
RGV-MCS-2224-3” for the northwest corner of the herein described proposed acquisition
tract, said point being the northwest corner of said John H. Shary tract, the northeast corner
of said Series 2-River Property tract, the northwest corner of said levee easement (737-H)
and the southwest corner of a levee easement (738-H), recorded in Volume 609, Page 479,
Deed Records of Hidalgo County (D.R.H.C.), Texas, conveyed to the United States of
America, said point also being on the south line of Lot 8 of said unrecorded Riverside
Subdivision A;

THENCE: N 71°42’28” E, along the north line of said levee easement (737-H), the south
line of said levee easement (738-H), the north line of said John H. Shary tract and the south
line of said Lot 8, a distance of 27.17 feet to a found 1/2” rebar with cap, designated “RGV-
MCS-2202-7=RGV-MCS-2203-4=RGV-MCS-2224-4” for the northeast corner of the
herein described proposed acquisition tract, said point being the northeast corner of said
John H. Shary tract, the southeast corner of said Lot 8, the northeast corner of said levee
easement (737-H) and the southeast corner of said levee easement (738-H), said point also
being on the west line of a tract of land recorded in Volume 752, Page 342, Deed Records
of Hidalgo County (D.R.H.C.), Texas, conveyed to Hidalgo County Water Control and
Improvement District No. 19 and on the west line of a levee easement (734-H), recorded
in Document No. 1944-45877, conveyed to the United States of America;

THENCE: S 14°25’16” E, along the east line of said John H. Shary tract, the west line of
said Hidalgo County Water Control and Improvement District No. 19 tract, the east line of
said levee easement (737-H) tract and the west line of said levee easement (734-H) tract, a
distance of 250.44 feet to the southeast corner of the herein described proposed acquisition
tract, designated “RGV-MCS-2202-6= RGV-MCS-2209-1-4=RGV-MCS-2224-5”, said
point being the southeast corner of said John H. Shary tract, the northeast corner of said
Klub Nautique, LLC Lots 4 and 5 tract, the southeast corner of said levee easement (737-
H) tract and the northeast corner of said levee easement (736-H) tract;

THENCE: S 71°14’59” W, along the south line of said John H. Shary tract, the north line
of said Klub Nautique, LLC Lots 4 and 5 tract, the south line of said levee easement
 Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 8 of 24



                               SCHEDULE C (continued)

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

(737-H) tract and the north line of said levee easement (736-H) tract, a distance of 27.20
feet to the POINT OF BEGINNING and containing 0.157 acres (6,841 square feet) of land,
more or less



Tract: RGV-MCS-2224-1
Owner: Brian McGee Shivers et al.
Acres: 0.150


BEING a 0.150 acre tract (6,554 square feet) parcel of land, more or less, being out of a
part of Lot 1 of the unrecorded Riverside Subdivision A, recorded in Document No. 1921-
1320498, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to John H.
Shary, said 0.150 acre (6,554 square feet) parcel of land being more particularly described
as follows;

BEGINNING at a found 3” iron pipe designated “RGV-MCS-2211-1=RGV-MCS-2213-
7=RGV-MCS-2224-1-1” having a coordinate value of N = 16582918.583, E =
1039938.127, for the southwest corner of the herein described proposed acquisition tract,
said point being the southwest corner of said John H. Shary tract and the northwest corner
of a called 2.64 acre tract, recorded in 2011-2224163, Official Records of Hidalgo County
(O.R.H.C.), Texas, conveyed to the City of Mission and the northwest corner of a levee
easement (733-H), recorded in Document No. 1942-18238, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to the United States of America, said point also being
the northeast corner of a called 4.781 tract of land, recorded in Document No. 1999-
814019, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to the Catholic
Diocese of Brownsville, said point also being the southeast corner of a tract of land being
part of Lot 1 of the unrecorded Riverside Subdivision A, recorded in Document No. 2013-
2431931, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to the Editora
Hora Cero S.A. De C.V., said point being the southwest corner of a levee easement (735-
H), recorded in Document No. 1945-6186, Official Records of Hidalgo County (O.R.H.C.),
Texas, conveyed to the United States of America, said point also being N 27°36’32” W, a
distance of 5856.52 feet from United States Corps of Engineers Control Point No. H122;


THENCE: N 02°19’36” E, departing the north line of said Catholic Diocese of
Brownsville tract, the north line of said City of Mission, Texas tract and the north line of
said levee easement (733-H), and along the east line of said Editora Hora Cero S.A. De
C.V. tract, the west line of said John H. Shary tract and the west line of said levee easement
(735-H), a distance of 70.40 feet to an angle point designated “RGV-MCS-2211-4=RGV-
MCS-2224-1-2”;
 Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 9 of 24




                               SCHEDULE C (continued)

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

THENCE: N 14°28’15” W, along the west line of said levee easement (735-H), the east
line of said Editora Hora Cero S.A. De C.V. tract and the west line of said John H. Shary
tract, a distance of 229.25 feet to a found 5/8” rebar designated “RGV-MCS-2207-1-
5=RGV-MCS-2211-3=RGV-MCS-2224-1-3” for the northwest corner of the herein
described proposed acquisition tract, said point being the northwest corner of said John H.
Shary tract and the northeast corner of said Editora Hora Cero S.A. De C.V. tract, said
point being on the south line of Lot 2 of the unrecorded Riverside Subdivision A, recorded
in Document No. 820043, Official Records of Hidalgo County (O.R.H.C.), Texas,
conveyed to Johnny and Jennifer Hart, said point also being the northwest corner of said
levee easement (735-H) and the southwest corner of a levee easement (736-H), recorded
in Document No. 1942-19357, Official Records of Hidalgo County (O.R.H.C.), Texas,
conveyed to the United States of America;

THENCE: N 71°11’27” E, along the north line of said levee easement (735-H), the south
line of said levee easement (736-H), the north line of said John H. Shary tract and the south
line of said Johnny and Jennifer Hart tract, a distance of 23.85 feet to the northeast corner
of the herein described proposed acquisition tract, designated “RGV-MCS-2202-3=RGV-
MCS-2207-1-4=RGV-MCS-2224-1-4”, said point being the northeast corner of said John
H. Shary tract, the southeast corner of said Johnny and Jennifer Hart tract, the northeast
corner of said levee easement (735-H) and the southeast corner of said levee easement
(736-H), said point also being on the west line of a tract of land recorded in Volume 752,
Page 342, Deed Records of Hidalgo County (D.R.H.C.), Texas, conveyed to Hidalgo
County Water Control and Improvement District No. 19 and on the west line of a levee
easement (734-H), recorded in Document No. 1944-45877, conveyed to the United States
of America;

THENCE: S 13°32’31” E, along the east line of said John H. Shary tract, the west line of
said Hidalgo County Water Control and Improvement District No. 19 tract, the east line of
said levee easement (735-H) and the west line of said levee easement (734-H), a distance
of 236.32 feet to an angle point designated “RGV-MCS-2202-2=RGV-MCS-2224-1-5”;

THENCE: S 02°38’31” E, along the east line of said John H. Shary tract, the west line of
said Hidalgo County Water Control and Improvement District No. 19 tract, the east line
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 10 of 24



                               SCHEDULE C (continued)

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas


of said levee easement (735-H) and the west line of said levee easement (734-H), a distance
of 55.13 feet to the southeast corner of the herein described proposed acquisition tract,
designated “RGV-MCS-2202-1=RGV-MCS-2224-1-6”, said point being the southeast
corner of said John H. Shary tract, the northeast corner of said City of Mission, Texas tract,
the southeast corner of said levee easement (735-H) and the northeast corner of said levee
easement (733-H);

THENCE: S 59°44’13” W, along the south line of said John H. Shary tract, the north line
of said City of Mission, Texas tract, the south line of said levee easement (735-H) and the
north line of said levee easement (733-H), a distance of 30.13 feet to the POINT OF
BEGINNING and containing 0.150 acres (6,554 square feet) of land, more or less.
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 11 of 24




   SCHEDULE
       D
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 12 of 24



                                    SCHEDULE D

                                    MAP or PLAT

                          LAND TO BE CONDEMNED




Tract: RGV-MCS-2224
Owner: Brian McGee Shivers et al.
Acres: 0.157
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 13 of 24



                            SCHEDULE D (continued)

                                    MAP or PLAT

                          LAND TO BE CONDEMNED




Tract: RGV-MCS-2224
Owner: Brian McGee Shivers et al.
Acres: 0.157
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 14 of 24



                            SCHEDULE D (continued)

                                    MAP or PLAT

                          LAND TO BE CONDEMNED




Tract: RGV-MCS-2224
Owner: Brian McGee Shivers et al.
Acres: 0.157
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 15 of 24



                            SCHEDULE D (continued)

                                    MAP or PLAT

                          LAND TO BE CONDEMNED




Tract: RGV-MCS-2224-1
Owner: Brian McGee Shivers et al.
Acres: 0.150
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 16 of 24



                            SCHEDULE D (continued)

                                    MAP or PLAT

                          LAND TO BE CONDEMNED




Tract: RGV-MCS-2224-1
Owner: Brian McGee Shivers et al.
Acres: 0.150
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 17 of 24



                            SCHEDULE D (continued)

                                    MAP or PLAT

                          LAND TO BE CONDEMNED




Tract: RGV-MCS-2224-1
Owner: Brian McGee Shivers et al.
Acres: 0.150
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 18 of 24




    SCHEDULE
        E
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 19 of 24



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract: RGV-MCS-2224
Owner: Brian McGee Shivers, et al.,
Acres: 0.157

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.


Tract: RGV-MCS-2224-1
Owner: Brian McGee Shivers, et al.,
Acres: 0.150

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 20 of 24




    SCHEDULE
        F
    Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 21 of 24



                                          SCHEDULE F
                            ESTIMATE OF JUST COMPENSATION


       The sum estimated for just compensation for the land being taken is TWELVE

THOUSAND DOLLARS AND NO/100 ($12,000.00), to be deposited herewith in the Registry

of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 22 of 24




     SCHEDULE
        G
    Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 23 of 24




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).



 Interested Party                                 Reference
     1. Brian McGee Shivers                       Warranty Deed, Document # 1921-1320498,
                                                  recorded November 23, 1921, Deed Records of
        Dallas, TX 75205                          Hidalgo County

    2. Estate of Robert Allan Shivers, Jr.        Warranty Deed, Document # 1924-1770087,
       Brian McGee Shivers, Executor              recorded September 11, 1924, Deed Records
                                                  of Hidalgo County
        Dallas, TX 75205
                                                  Easement Deed, Document # 1945-3534,
    3. Marialice S. Ferguson                      recorded February 16, 1945, Deed Records of
                                                  Hidalgo County
        Austin, TX 78703
                                                  Easement Deed, Document # 1945-3496,
    4. Estate of John Shary Shivers, Sr.          Recorded February 16, 1945, Deed Records of
       Miller Shivers Vance, Co-Executor          Hidalgo County

        Chicago, IL 60614                         Easement Deed, Document # 1945-6186,
                                                  Recorded April 3, 1945, Deed Records of
        and                                       Hidalgo County

    5. Dillon Ferguson, Co-Executor               Easement Deed, Document # 1945-6187,
                                                  Recorded April 3, 1945, Deed Records of
        Austin, TX 78701                          Hidalgo County

                                                  Probate Records of John H. Shary. Cause No.
                                                  2773, Estate of John H. Shary, in the County
                                                  Court of Hidalgo County, Texas

                                                  Special Warranty Deed, Document # 1951-
                                                  8623, Recorded May 26, 1951, Deed Records
                                                  of Hidalgo County

                                                  Probate Records of Mary O’Brien Shary.
                                                  Cause No. 5730, Estate of Mary O’Brien
Case 7:20-cv-00144 Document 1-1 Filed on 06/04/20 in TXSD Page 24 of 24



                                    Shary, in the County Court at Law of Hidalgo
                                    County, Texas

                                    Probate Records of John Shary Shivers, Sr.,
                                    Cause No. 2011-PR01858-1, in the Probate
                                    Court No. 1 of Tarrant County, Texas

                                    Probate Records of Robert Allan Shivers, Jr.,
                                    Cause No. C-1-PB-19-000153, in the Probate
                                    Court of Travis County, Texas
                           Case 7:20-cv-00144 Document 1-2 Filed on 06/04/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            0.307 Acres of Land, More of Less, Situate in Hidalgo County, State of
United States of America                                                                                    Texas; and Brian McGee Shivers, et. al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Hidalgo
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
N. Joseph Unruh, United States Attorney's Office, Southern District of
Texas, 1701 West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/04/2020                                                              /s/ N. Joseph Unruh
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
